Third District Court of Appeal
                                 State of Florida

                            Opinion filed April 26, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                 ________________

                                 No. 3D16-2863
                          Lower Tribunal No. 92-27566A
                              ________________


                                Raymond Smith,
                                     Appellant,

                                         vs.

                              The State of Florida,
                                      Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

      Raymond Smith, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and ROTHENBERG and EMAS

      PER CURIAM.

      Affirmed. We treat this appeal as an appeal from the denial of a writ of

habeas corpus and affirm the trial court's denial.